     Case 1:18-cv-00002-JNP-DBP Document 52 Filed 05/15/19 Page 1 of 11




Jesse C. Trentadue (#4961)
Michael W. Homer (#1535)
Noah M. Hoagland (#11400)
Sarah Jenkins (#15640)
SUITTER AXLAND, PLLC
8 East Broadway, Suite 200
Salt Lake City, UT 84111
Telephone: (801) 532-7300
Facsimile: (801) 532-7355
jesse32@sautah.com
mhomer@sautah.com
nhoagland@sautah.com
sjenkins@sautah.com
Attorneys for Davis County Defendants


                        UNITED STATES DISTRICT COURT
                     DISTRICT OF UTAH, CENTRAL DIVISION


 CYNTHIA STELLA, and the ESTATE
 OF HEATHER MILLER,                             DAVIS COUNTY DEFENDANTS’
                                              SUPPLEMENTAL BRIEF IN FURTHER
       Plaintiffs,                             SUPPORT OF CROSS-MOTION FOR
                                                   SUMMARY JUDGMENT
       vs.
                                              Civil No. 1:18-cv-00002-JNP
 DAVIS COUNTY, SHERIFF TODD
                                              Judge Jill N. Parrish
 RICHARDSON, MAVIN ANDERSON,
 JAMES ONDRICEK,

       Defendants.



      Defendants Davis County, Sheriff Todd Richardson, Marvin Anderson, and James

Ondricek (collectively “Davis County Defendants”), by and through counsel of record,



                                          1
        Case 1:18-cv-00002-JNP-DBP Document 52 Filed 05/15/19 Page 2 of 11




and pursuant to the Court’s May 8, 2019 Order,1 hereby submit this Supplemental Brief

in Further Support of Cross-Motion for Summary Judgment.

                                       BACKGROUND

         At issue are five (5) exhibits that Plaintiffs offered in support of their Motion for

Partial Summary Judgment. These were: Exhibit 10, Dr. Starr’s Expert Report; Exhibit

11, Nurse Schultz’s Expert Report; Exhibit 16, Vinger’s Expert Report; Exhibit 20, Clerk

Austin Roger’s 30-minute recorded interview by representatives of the Utah Attorney

General’s Office; and Exhibit 21, Nurse Daniel Layton’s recorded interview. Defendants

objected to all of these exhibits on the basis of hearsay and lack of foundation.2 In

addition, Defendants specifically objected to Austin Roger’s interview based upon the

lack of relevance.3

                                    SUMMARY OF LAW

         Pursuant to the provision of Fed. R. Civ. P. 56(c)(2), the issue is whether facts that

Plaintiffs’ referenced in these exhibits could be presented in a form that would be

admissible into evidence at trial. In other words, could these facts ultimately be presented




1   Dkt. 51.
2
    Dkt. 41, pg. 5 fn 1.
3
    Dkt. 41, pg. 15, ¶ 33.



                                                2
        Case 1:18-cv-00002-JNP-DBP Document 52 Filed 05/15/19 Page 3 of 11




in any admissible form at trial.4 Furthermore, once the objections were made to this

evidence, the burden was upon the Plaintiffs to show that the factual material was

admissible as presented OR to explain the admissible form that is anticipated at trial,5

which Plaintiffs failed to do. Plaintiffs’ response to Defendants’ objections was to state

in conclusory fashion that the reports of Dr. Starr and Mr. Vinger’s were those of experts

which satisfied the admissibility requirements of Rule 801 and 901,6 and that the

recorded interviews were produced by the Attorney General’s Office pursuant to a

subpoena.7 More importantly, as will be explained for each exhibit, Plaintiffs’ cannot

provide the facts in a form that would be admissible at trial.

                                EXHIBIT 10 - STARR REPORT

          Dr. Starr opines in his report that:

          Splenic injuries are effectively treated today due to the ability to
          recognize these injuries earlier via bedside ultrasound and CT
          imaging. Both these modalities are readily available at nearly every
          emergency department in the country. If Heather’s vital signs were
          obtained earlier, her serious and life-threatening condition would
          have been rapidly recognized by the jail medical staff.8


4
    See Argo v. Blue Cross & Blue Shield of Kansas, Inc., 452 F.3d 1193, (10th Cir. 2006).
5
    See Brown v. Perez, 835 F.3d 1223, 1232-33 (10th Cir. 2016).
6
    See Dkt. 43, pg. 5, ¶ 44 and pg. 6, ¶ 62.
7
    Id. at pg. 2, ¶ 23.
8
    Exhibit 10, Dkt. 31-10, pg. 3.



                                                 3
           Case 1:18-cv-00002-JNP-DBP Document 52 Filed 05/15/19 Page 4 of 11



Dr. Starr’s opinions, however, are not supported by the undisputed evidence. They are,

in fact, contrary to the undisputed evidence. Plaintiffs, for example, concede that “Davis

County does not have the means to diagnose a ruptured spleen [however] the Jail would

have diagnosed internal bleeding had the Jail monitored Ms. Miller’s vital signs.”9

            That the nursing staff, including Nurse Anderson, could not have diagnosed Ms.

Miller’s ruptured spleen is also consistent with the opinion of Dr. Christensen from the

Utah Medical Examiner’s Office, who stated that “this type of injury would have been

difficult to diagnose without being at a hospital.”10 Dr. Christensen stated, “a ruptured

spleen is typically diagnosed in three ways: through an ultrasound, a blood count, or

actually cutting open a patient. None of these things would have been done by a nurse at

a jail.” Dr. Christensen also said “that internal injury is often difficult to diagnose

through an external examination because the patient often does not know where the pain

is.”11

            Similarly, Dr. Tubbs said a ruptured spleen is a rare and unusual event.12

According to Dr. Tubbs, the incidence of splenic laceration resulting in exsanguination

and death is so low that a nurse would not be expected to be able to diagnose it quickly in



9
     Dkt. 43, pg. 4, ¶ 43.
10
     Attorney General Report, Dkt. 31-1, at 28.
11
     Id.
12
     Tubbs Declaration, Dkt. 40-1, ¶ 49.



                                                  4
           Case 1:18-cv-00002-JNP-DBP Document 52 Filed 05/15/19 Page 5 of 11



the early stages of the disease.13 Therefore, even if Ms. Miller was placed in the infirmary

for close monitoring it is highly unlikely that the nursing staff would have been able to

diagnose and treat this rapidly changing and insidious diagnosis,14 and Plaintiffs likewise

conceded this fact when they stated that: “while true that the initial vital signs would not

have indicated internal bleeding, the value of vital signs is charting their progression over

a period of time.” Plaintiffs insist that Ms. Miller’s “vital signs ultimately would have

decreased over time due to the internal bleeding... [and that] the decrease over time

would have alerted Davis County to the internal bleeding.” More importantly, Dr. Tubbs

stated that there is no evidence that Miller’s vital signs would have been significantly

altered immediately following her fall to suggest to Nurse Anderson that she had suffered




13
     Id.
14
     Id.



                                              5
         Case 1:18-cv-00002-JNP-DBP Document 52 Filed 05/15/19 Page 6 of 11



a rare and complicated splenic laceration.15 Simply stated, because they are contrary to

the undisputed evidence, Dr. Starr cannot gives his opinions at trial.16

                              EXHIBIT 11 - SCHULTZ REPORT

          Deborah Schultz is a Registered Nurse. It is her conclusory opinion that Nurse

Anderson violated the Utah Nurse Practice Act,17 and that “Nurse Anderson’s actions, or

should I say lack of actions, could also be construed as medical malpractice.”18 Nurse

Schultze could not give these opinions at trial because a section 1983 deliberate




15
   Error! Main Document Only.Id. It is also noteworthy that Plaintiffs did not dispute any of the
additional facts submitted by Defendants both in opposition to Plaintiffs’ Motion for Partial
Summary Judgment and in support of Defendants’ Motion for Partial Summary Judgment. This
is noteworthy because:
          By failing to file a response within the time specified by the local rule, the nonmoving
          party waives the right to respond or to controvert the facts asserted in the summary
          judgment motion. The court should accept as true all material facts asserted and
          properly supported in the summary judgment motion. But only if those facts entitle the
          moving party to judgment as a matter of law should the court grant summary judgment.

Reed v. Bennett, 312 F.3d 1190, 1195 (10th Cir. 2002)(emphasis added).
16
  See Dodge v. Cotter Corp. 328 F.3d 1212, 1222(10th Cir. 2003)(Expert opinion must be based
on he ats).
17
     Dkt. 31-111, pg. 3.
18
     Id. at pg. 4.



                                                  6
        Case 1:18-cv-00002-JNP-DBP Document 52 Filed 05/15/19 Page 7 of 11



indifference civil rights claim does not arise from a violation of state law,19 or from

medical malpractice.20

                              EXHIBIT 16 - VINGER REPORT

          Todd Vinger is not a physician, nurse or other type of medical provider. He is a

former “jail commander,” and he opines that it was extremely irresponsible and

indifferent to the health and safety of inmates for the Davis County Jail’s leadership not

to have “followed their own written policy (401) to create and maintain a Health and

Safety Policy and Procedures Manual....”21 Mr. Vinger would not have been able to give

that testimony at trial because the Utah Department of Professional Licensing required

Davis County to do away with its medical treatment protocols,22 so it was not a case of

Davis County not having treatment protocols, and because the failure to comply with the

Jail policy to implement treatment protocols will not support a section 1983 deliberate

indifference claim.23 Furthermore, Mr. Vinger does not offer any opinion to the effect



19
 Margheim v. Buljiko, 855 F.3d 1077, 1084 (10th Cir. 2017); Jones v. City and County of
Denver, 854 F.2d 1206, 1209 (10 th Cir. 1988)..
20
  See Riddle v. Mondragon, 83 F.3d 1197, 1203 (10th Cir. 1996); Estelle v. Gamble, 420 U.S.
97, 105-06, 97 S. Ct. 285, 292 (1976).
21
     Dkt. 31-16, pg. 7.
22
     See Richardson Depo., Dkt. 31-13, pgs. 24-28.
23
  Error! Main Document Only.See Davis v. Scherer, 468 U.S. 183, 194-196 (1983); Smith v.
Freland, 954 F.2d 343, 347-48 (6th Cir. 1992); Herring v. Keenon, 218 F.3d 1171, 1179-80
(10th Cir. 2000).



                                                 7
        Case 1:18-cv-00002-JNP-DBP Document 52 Filed 05/15/19 Page 8 of 11



that the failure to have treatment protocols was the proximate cause of any injury to Ms.

Miller and he could not give such an opinion due to his not being a physician or other

qualified medical professional.24

                   EXHIBIT 20 - ROGERS RECORDED INTERVIEW

          Exhibit 20 is purportedly the complete recording of an interview of Davis County

Jail Clerk Austin Rogers by an investigator from the Utah Attorney General’s Office.25




24
    In fact, none of Plaintiffs’ experts offered any evidence of a “causal connection” between the
alleged lack of treatment protocols and a violation of Ms. Miller’s civil rights.
25
     Dkt. 35.


                                                8
         Case 1:18-cv-00002-JNP-DBP Document 52 Filed 05/15/19 Page 9 of 11



Mr. Rogers was not under oath. Neither is he a physician or health care provider.

Nevertheless, Mr. Rogers says that he thought Ms. Miller should have been taken to the

hospital,26 and that the Jail nurses were “lazy.”27 Mr. Rogers could not offer this

testimony at trial because: (1) he is not qualified to give medical opinions, and (2) he did

not identify Nurse Anderson as being one of the nurses that he considered to be “lazy.”

                     EXHIBIT 21 - LAYTON RECORDED INTERVIEW

          Exhibit 21 is purportedly the complete recording of an interview of Davis County

Nurse Daniel Layton by an investigator from the Utah Attorney General’s Office.28

During that interview, Nurse Layton talks about a telephone conversation that he had

with Deputy Lloyd concerning Ms. Miller.29 The substance of that telephone

conversation would not be admissible at trial because it did not involve any of the

Defendants, and cannot be imputed to them pursuant to Fed. R. Civ. P. 801.

                                       CONCLUSION

          Based on the foregoing information, the Court should sustain Davis County

Defendants’ objection to the foregoing exhibits and not consider them in ruling on either

Plaintiffs’ Motion for Partial Summary Judgment or Defendants’ Cross-Motion for

Partial Summary Judgment.


26
     Dkt. 41, pg. 11, ¶ 23.
27
     Id. at pgs. 14-15, ¶ 33.
28
     Dkt. 35.
29
     Dkt. 41, pg. 14, ¶¶ 31 and 32.


                                              9
Case 1:18-cv-00002-JNP-DBP Document 52 Filed 05/15/19 Page 10 of 11



 DATED this 15th day of May, 2019.

                         SUITTER AXLAND, PLLC


                          /s/ jesse c. trentadue
                         Jesse C. Trentadue
                         Michael W. Homer
                         Noah M. Hoagland
                         Sarah Jenkins
                         Attorneys for Davis County, Utah; Sheriff Todd
                         Richardson, Marvin Anderson, and James Ondricek




                                     10
     Case 1:18-cv-00002-JNP-DBP Document 52 Filed 05/15/19 Page 11 of 11



                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on the 15th day of May, 2019May 15, 2019, I electronically

filed the foregoing DAVIS COUNTY DEFENDANTS’ SUPPLEMENTAL BRIEF IN

FURTHER SUPPORT OF CROSS-MOTION FOR SUMMARY JUDGMENT with the

Clerk of the Court using the CM/ECF system, which sent electronic notification to the following

parties:

 Daniel M. Baczynski, Esq.                       Tad D. Draper, Esq.
 12339 South 800 East, Suite 101                 Law Offices of Tad D. Draper, P.C.
 Draper, Utah 84020                              12339 South 800 East, Suite 101
 Attorneys for Plaintiffs                        Draper, Utah 84020
                                                 Attorneys for Plaintiffs




                                              /s/ jesse c. trentadue




                                               11
